Opinion by
Mr. Justice Gbeen,
It is impossible to tell from the deposition of I. L. Haldeman *149what the exact consideration of the note in suit was. He says, “ It was to settle a balance in a stock transaction between J. O. McNaughton and myself. That balance was made up of profit and losses in those transactions.” He further said that he never bought any stock for McNaughton and of course he never sold any. He however received money from McNaughton by way of margins and he had a number of settlements with him during their transactions. Of course there was money due from I. L. Haldeman to McNaughton, and for that money the note in suit was given. It was made payable to J. O. McNaughton and was indorsed by T. J. Haldeman, the defendant, at the time of its delivery. McNaughton indorsed it over the name of T. J. Haldeman, as he had a perfect right to do, and then passed it to the plaintiff company. This action is by the indorsee against the indorser, and there is no testimony in the case impeaching the title or the good faith of the plaintiff in acquiring the note. Whether the money for which the note was given represented the margins which J. C. McNaughton had deposited with I. L. Haldeman, or whéther it represented profits on the transactions, or part margins and part profits, the testimony utterly fails to tell and of course we do not, and cannot, know. It certainly does not represent the proceeds of any stocks sold because none ever were sold. We cannot say that it does not represent the money deposited by way of margins, and we are not at liberty to presume an illegal consideration in the absence of testimony to establish it. The witness says he paid McNaughton all the money he ever borrowed of him, but he does not say that he ever paid him any of the money he received as margins. We decided in Peters v. Grim., 149 Pa. 163, that where the profits of stock transactions were paid over by the broker to his customer, leaving the amount of the original deposit in the hands of the broker, the customer could recover this money in an action against the broker. And so here, the broker admits that he received margins from his customer, and does not say that he ever repaid them. He does not say that the note was given exclusively for profits and we cannot assume-that it was. The action is on negotiable commercial paper in the hands of an indorsee whose title is not impeached, and it is against an indorser who had nothing to do with the transactions out of which it arose. Upon every principle the legal presumption is in favor *150of the validity of the note, and we think the learned court below was entirely right in excluding the deposition of L.L. Haldeman and in directing a verdict for the plaintiff. The assignments of error are all dismissed.
Judgment affirmed.